Citation Nr: 1532439	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-25 560	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for gastrointestinal disability.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral knee disability.

3. Entitlement to service connection for bilateral knee disability.

4. Entitlement to service connection for bilateral wrist disability.

5. Entitlement to service connection for posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for Meniere's syndrome.

7. Entitlement to service connection for bilateral hearing loss.

8. Entitlement to service connection for tinnitus, to include as secondary to service-connected disability. 
REPRESENTATION

Veteran represented by:	David A. Standridge, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2008, May 2009, and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and the VA RO in Albuquerque, New Mexico.  Jurisdiction rests with the Albuquerque RO, from which the appeal was certified. 

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the Albuquerque RO.  A transcript of that hearing is associated with the record.  In addition, the Veteran and his representative submitted evidence directly to the Board with a waiver of initial RO consideration.  This evidence is therefore accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014). 

At the April 2015 Board hearing, the Veteran's representative raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral wrist disability and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. At the April 2015 Board hearing, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw the claim to reopen the issue of entitlement to service connection for gastrointestinal disability.

2. In a November 1983 rating decision, the RO denied the claim of entitlement to service connection for bilateral knee disability, the Veteran did not perfect an appeal of that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

3. Evidence received since the time of the November 1983 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral knee disability.

4. The probative, competent evidence indicates that degenerative joint disease of the bilateral knees had its onset during active duty.

5. The evidence is at least in relative equipoise as to whether Meniere's syndrome had its onset during active duty.

6. The evidence is at least in relative equipoise as to whether bilateral hearing loss is related to acoustic trauma during active duty.

7. The probative, competent evidence demonstrates that tinnitus is proximately due to bilateral hearing loss.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the claim to reopen the issue of entitlement to service connection for gastrointestinal disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. The November 1983 rating decision is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3. Evidence submitted to reopen the claim of entitlement to service connection for bilateral knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4. The criteria for service connection for degenerative joint disease of the bilateral knees have been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

5. The criteria for service connection for Meniere's syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3. 102, 3.303, 3.304, 3.307, 3.309 (2014).

6. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

7. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the issue of entitlement to service connection for bilateral knee disability and grants entitlement to service connection for degenerative joint disease of the knees, Meniere's syndrome, bilateral hearing loss, and tinnitus.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to the issues decided herein.

Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In a September 2012 substantive appeal, the Veteran perfected an appeal as to the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for gastrointestinal disability.  However, at the April 2015 Board hearing, the Veteran requested to withdraw the appeal as to this issue.  Thus, the Board finds this issue is no longer for appellate consideration.

New and Material Evidence - Bilateral Knee Disability

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran did not appeal the denial of the claim of entitlement to service connection for bilateral knee disability following the November 1983 rating decision.  Thus, it is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  As the November 1983 rating decision is the last final disallowance with respect to this claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  In the November 1983 rating decision, the RO denied the claim because the medical evidence did not indicate that arthritis of the knees was causally related to service or had its onset within one year following separation from service.  Thus, in order to reopen the Veteran's claim, new evidence must have been added to the record since the November 1983 rating decision that addresses one of these bases or provides a new theory of entitlement.  

Evidence submitted and obtained since the November 1983 rating decision includes VA treatment records and examination reports, private treatment records, records from the Social Security Administration, and lay evidence.  In an April 2015 letter, Dr. A. Hurt opined that the Veteran's current arthritis in both knees more likely than not began in service.  In particular, Dr. Hurt found the service treatment records reflected a chronic, bilateral knee problem that had worsened as the Veteran aged. Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new as it had not been previously considered by VA, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, it addresses whether a bilateral knee disability had its onset during active duty.  As a result, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for bilateral knee is reopened.  Justus, 3 Vet. App. at 512-13.

Bilateral Knee Disability

The Veteran asserts that he has a bilateral knee disability that had its onset during active duty.

Service connection may be established for a disability resulting from a disease or injury incurred in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In June 2012, a VA examiner diagnosed degenerative joint disease of the knees.  As such, the Board finds the Veteran has established a current disability for service connection purposes.  With respect to an in-service injury, an April 1965 service treatment record shows the Veteran reported discomfort and pain in both knees as well as locking with stopping.  The impression was possible torn menisci.  X-ray examination, however, was normal.  In May 1965, the Veteran again complained of pain in both knees, and a June 1965 service treatment record indicates the Veteran had pain in the popliteal area of the left knee.  Therefore, the Board finds there is some evidence of an in-service injury for purposes of service connection.

Concerning a nexus between the current disability and an in-service injury, the record contains conflicting medical opinions.  In this respect, the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here, the June 2012 VA examiner opined that the Veteran's degenerative joint disease of the knees was less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner based the opinion on the finding that a chronic condition of the knees was not established in the military.  However, the Board finds it significant that the VA examiner only noted the April 1965 service treatment record and also did not address the Veteran's reports of symptoms during service and since separation from service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  As such, the Board affords less probative value to the VA examiner's opinion.  On the other hand, the Board finds Dr. Hurt's April 2015 opinion deserves greater probative value.  Dr. Hurt disagreed with the VA examiner's opinion and found there was a chronic knee condition in service.  The record shows Dr. Hurt relied on all of the service treatment records documenting knee pain as well as the Veteran's reports of continuity of symptomatology since service.  In this respect, the Board notes private treatment records and VA treatment records document a long history of knee pain dating back to October 1980, and the Veteran asserts that his knee symptoms have existed since active duty.  As arthritis is listed as a chronic disease under  38 C.F.R. § 3.309, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Walker, 708 F.3d at 1338.  Based on the foregoing, the Board finds the preponderance of the evidence indicates that degenerative joint disease of the knees had its onset during active duty.  As such, service connection for degenerative joint disease of the knees is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Meniere's Syndrome

The Veteran asserts that he first experienced symptoms related to Meniere's Syndrome during active duty.  

A July 2011 private treatment record reflects a diagnosis of active Meniere's disease, cochleovestibular, and a September 2011 VA examiner diagnosed Meniere's syndrome.  As such, the Board finds the evidence establishes a current disability for purposes of service connection.  With respect to an in-service illness, a July 1964 service treatment record indicates the Veteran had bad pain with blurring of vision, and a December 1964 service treatment record shows the Veteran complained of photophobia.  Records dated in July 1965 reflect complaints of dizziness, disorientation, and ear pain.  One such service treatment record shows an impression of "? Meniere's syndrome."  An August 1965 service treatment record also indicates the Veteran had blurring of vision, headaches, and difficulty seeing in bright light.  As such, the Board finds there is some evidence of an in-service illness or injury for service connection purposes.  

With respect to whether the Veteran's Meniere's syndrome had its onset during active duty, the evidence includes conflicting medical opinions.  In support of his claim, the Veteran submitted a private opinion from Dr. T. Sparks, who found the Veteran clearly had chronic, active Meniere's since July 1965.  Dr. Sparks noted the Veteran's reports that he had experienced daily dizziness since service, as well as symptoms of hearing loss, aural fullness, and nausea.  Dr. Sparks also reported that she had reviewed the Veteran's July 1965 treatment record in connection with the opinion.  Additionally, Dr. Hurt opined in an April 2015 letter that it was more likely than not that the Veteran's Meniere's disease and associated symptoms were caused by his time spent in the military as an equipment specialist/mechanic dealing with heavy equipment and machinery.  Dr. Hurt reported that some of the symptoms associated with Meniere's disease included fluctuating, progressive deafness, episodic spells of vertigo, and almost constant tinnitus and that attacks were characterized by periods of remission and exacerbation.  Dr. Hurt found the Veteran's in-service symptoms were consistent with a diagnosis of Meniere's disease and concurred with Dr. Sparks' opinion.  Conversely, the September 2011 VA examiner found it was less likely than not that Meniere's syndrome was related to service as there was only one episode of a dizzy spell during active duty.  In addition, the audiology examination did not show a unilateral hearing problem, and there was no medically documented treatment of Meniere's disease since 1965.

Here, the Board affords some probative value to the competent medical opinions of record.  The record indicates the VA examiner and Dr. Sparks performed physical examinations of the Veteran, and all of the opining physicians reviewed the pertinent evidence.  In addition, the physicians provided adequate rationale for the opinions stated, citing to specific findings in the Veteran's treatment records.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether Meniere's syndrome had its onset during active duty.  As such, service connection for Meniere's syndrome is warranted.  Gilbert, 1 Vet. App. at 55-56.

Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss as the result of exposure to acoustic trauma during active duty.  He contends that he operated bulldozers, front end loaders, and rock pressures without hearing protection and that his exposure to noise during service was much greater than any exposure following active duty.

VA examiners diagnosed bilateral, sensorineural hearing loss in May 2009 and September 2011, and as such, the Board finds the Veteran has established a current disability for purposes of service connection.  With respect to an in-service event or injury, the service treatment records are negative for any complaints of, treatment for, or diagnosis of hearing loss.  However, the Board finds the Veteran's descriptions of his in-service noise exposure are consistent with his circumstances of service, and in particular, his military occupation specialty of engineer equipment specialist, and are therefore competent and credible for purposes of establishing an in-service injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno, 6 Vet. App. at 469-70 (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

With evidence of a current disability and an in-service event, the remaining element required to establish service connection is a nexus between the current disability and the in-service event.  Upon review, the Board finds the VA examiners' opinions do not deserve significant probative value.  First, the May 2009 VA examiner could not resolve the issue without resorting to mere speculation because the Veteran's hearing was not tested at the time of his separation from service.  Second, the September 2011 VA examiner only provided a negative opinion with respect to whether the Veteran's hearing loss was related to his Meniere's syndrome.  Conversely, the Board finds a February 2010 opinion provided by Dr. Sparks deserves some probative value.  Dr. Sparks found the Veteran's mild to moderate sensorineural loss in his right ear and moderate sensorineural loss in his left ear were consistent with noise-induced patterns.  In addition, Dr. Hurt found the Veteran's hearing loss could be more likely than not caused by the Veteran's operation of heavy construction equipment in the military.  Dr. Hurt reported that it was common for noise-induced hearing loss to take time to manifest, sometimes from ten to thirty years after exposure.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether bilateral hearing loss is related to acoustic trauma during active duty.  As such, service connection for bilateral hearing loss is warranted.  Gilbert, 1 Vet. App. 49.

Tinnitus

The Veteran contends that he has tinnitus that had its onset during active duty.  Alternatively, he asserts that his tinnitus is secondary to his bilateral hearing loss.  Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

With respect to a current disability, the Board notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. 465.  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303.  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability for purposes of service connection.  Additionally, VA examiners in May 2009 and September 2011 determined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss, and Dr. Hurt found the Veteran's tinnitus was more likely than not caused by his bilateral hearing loss.  Based on the foregoing, the Board finds the preponderance of the evidence demonstrates that the Veteran's tinnitus is proximately due to his now service-connected bilateral hearing loss.  As such, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

The appeal to reopen the claim of entitlement to service connection for gastrointestinal disability is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral knee disability is reopened.

Entitlement to service connection for osteoarthritis of the bilateral knees is granted.

Entitlement to service connection for Meniere's syndrome is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.
REMAND

Bilateral Wrist Disability 

The Veteran asserts that he has bilateral carpal tunnel syndrome as the result of an in-service injury.  The Veteran was not provided a VA examination in connection with his claim.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Here, private treatment records document a diagnosis of bilateral carpal tunnel syndrome during the appeal period.  In addition, service treatment records dated in December 1964 indicate the Veteran had fallen and injured his right wrist, and a January 1965 service treatment record shows an impression of right wrist sprain without evidence of fracture.  Further, Dr. Hurt opined that the trauma suffered in service more likely than not contributed to the Veteran's carpal tunnel syndrome. Based on this evidence, the Board finds remand for a VA examination is warranted to ascertain whether any current bilateral wrist disability is etiologically related to active duty.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

PTSD

The Veteran asserts that he has PTSD as the result of stressors he experienced while undertaking covert missions in Vietnam.  In September 2008, the RO determined that there was insufficient evidence to send to the Army and the Joint Services Records Research Center (JSRRC) for meaningful research to corroborate the Veteran's stressors.  Subsequently, however, VA treatment records and lay evidence show the Veteran reported experiencing firefights, ambushes, and two helicopter crashes, during one of which he was injured while repelling from the helicopter.  At the Board hearing, the Veteran testified that he had killed women and children in order to defend himself and his fellow service members.  The Veteran also asserted that his service records were missing for the period in which he went to Vietnam and was injured.  In light of this new evidence, the Board finds remand is warranted to attempt to corroborate the Veteran's reported in-service stressors.  VA has amended the regulations regarding stressors related to fear of hostile military or terrorist activity.  The regulations provide that the Veteran's testimony alone may establish the stressor if it relates to fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2014).  The issue in this case is whether the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  The Veteran's personnel records indicated he was stationed in South Korea for approximately 13 months from May 1965 to June 1966.  The personnel records do not indicate any service in Vietnam, or any indication of combat service such as combat awards or decorations.  However, the Veteran testified at his hearing that he was sent on covert missions to Vietnam and engaged in combat during those missions.  VA has a duty to assist to attempt to verify the nature of the Veteran's service.  Additionally,  if one or more of the Veteran's stressors are corroborated or are consistent with the conditions, circumstances etc and involve fear of hostile military or terrorist activity, the Veteran should be scheduled for a VA examination.

Finally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from February 2015 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from February 2015 to the present.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressors, to include an approximate two-month time frame for each.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incidents, or who can confirm his proximity to them.

3. Take all appropriate steps to verify the Veteran's claimed stressors, to include those described at the April 2015 Board hearing.  Forward a copy of the Veteran's military personnel records, together with the stressor information that has been obtained, to the JSRRC, and ask that the JSRRC provide any additional information available regarding the Veteran's stressors.  The RO should also take the steps outlined in the VA Adjudication Manual M21-1 to attempt to verify the Veteran's participation in covert missions to Vietnam during his service in South Korea between May 1965 and June 1966.  Determine if the stressors (1) are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity and have been sufficiently corroborated or verified.  All actions to verify the alleged stressors should be fully documented in the record.  If the information provided by the Veteran lacks sufficient specificity to be verified, make a formal finding to that effect.

4. If one or more stressors are verified (or are related to fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of service), schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence, to include the service treatment records and lay statements, the examiner should determine whether the Veteran's meets the criteria for a diagnosis of PTSD.  If PTSD cannot be diagnosed, the examiner should specifically state which DSM-IV criteria are not met.  If any of the Veteran's stressors relate to a fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of service, and the Veteran is diagnosed with PTSD, the examiner should opine as to whether the stressors are adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressors.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the report.

5. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any bilateral wrist disability.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on a review of the evidence, to include the service treatment records, VA treatment records, private treatment records and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any current bilateral wrist disability began in service, was caused by service, or is otherwise related to service.  The examiner should specifically comment on the December 1965 and January 1965 service treatment records indicating an in-service right wrist injury.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

6. Thereafter, re-adjudicate the claims remanded herein.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


